    3:17-cv-02616-MBS           Date Filed 07/23/20       Entry Number 238         Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


                                                 Civil Action No. 3:17-CV-2616-MBS

In re SCANA Corporation Securities
Litigation
                                                           ORDER AND OPINION
                                                         APPROVING SETTLEMENT



       On March 30, 2018, Lead Plaintiffs the West Virginia Investment Management Board,

Stichting Blue Sky Global Equity Active Low Volatility Fund, and Stichting Blue Sky Active Large

Cap Equity USA Fund (collectively, “Lead Plaintiffs”), on behalf of themselves and all others

similarly situated, filed a class action complaint against Defendants SCANA Corporation

(“SCANA” or the “Company”), Kevin B. Marsh, Jimmy E. Addison, Stephen A. Byrne, Harold C.

Stowe, D. Maybank Haygood, and James W. Roquemore (collectively, “Defendants”) (Lead

Plaintiffs and Defendants, collectively, the “Parties”), alleging violations of Section 10(b) of the

Exchange Act and Rule 10b-5 (Count One) and Section 20(a) of the Exchange Act (Count Two) (the

“Action”).

       The Parties entered into a Stipulation and Agreement of Settlement dated December 20, 2019

(the “Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted

against Defendants on the terms and conditions set forth in the Stipulation, subject to the approval

of this Court (the “Settlement”). By Order dated February 10, 2020 (the “Preliminary Approval

Order”), this Court: (a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure,

that it (i) would likely be able to approve the Settlement as fair, reasonable, and adequate under Rule

23(e)(2) and (ii) would likely be able to certify the Settlement Class (defined below) for purposes
    3:17-cv-02616-MBS           Date Filed 07/23/20       Entry Number 238         Page 2 of 12




of the Settlement; (b) ordered that notice of the proposed Settlement be provided to potential

Settlement Class Members; (c) provided Settlement Class Members with the opportunity either to

exclude themselves from the Settlement Class or to object to the proposed Settlement; and (d)

scheduled a hearing regarding final approval of the Settlement.

       Lead Counsel filed a motion for final approval of the Settlement and the Plan of Allocation

on April 22, 2020. The Court conducted a hearing on July 9, 2020 (the “Settlement Fairness

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable, and adequate to the Settlement Class, and should therefore be approved;

(b) whether the Action should be dismissed with prejudice as against Defendants; and (c) whether

the terms and conditions of the issuance of the Settlement Shares, which shares may be issued

pursuant to the exemption from registration requirements under Section 3(a)(10) of the Securities

Act of 1933, 15 U.S.C. § 77c(a)(10), as amended (the “Securities Act”), are fair to all persons and

entities to whom the shares will be issued.1 The Court having considered all matters submitted to

it at the Settlement Fairness Hearing and otherwise, including the Stipulation, the Plan of Allocation,

and Lead Counsel’s motion for attorneys’ fees, and it appearing that notice of the Settlement

Fairness Hearing substantially in the form approved by the Court was mailed to all Settlement Class

Members who or which could be identified with reasonable effort, and that a summary notice of the

hearing substantially in the form approved by the Court was published in the Wall Street Journal

and was transmitted over the PR Newswire; the Court finds and concludes as follows:



1
 The Court further considered whether the proposed plan of allocation of the Net Settlement Fund
(“Plan of Allocation”) created for the Settlement achieved in the Action should be approved, and
whether Lead Counsel’s motion for attorneys’ fees should be granted. These matters are disposed
of in separate orders filed contemporaneously herewith.


                                                  2
     3:17-cv-02616-MBS          Date Filed 07/23/20        Entry Number 238         Page 3 of 12




        1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and each

of the Settlement Class Members.

        2.      Incorporation of Settlement Documents – This Order incorporates and makes a part

hereof: (a) the Stipulation filed with the Court on January 7, 2020; and (b) the Notice and the

Summary Notice, both of which were filed with the Court on April 22, 2020. The definitions in the

Stipulation and Agreement of Settlement dated December 20, 2020 and all terms not otherwise

defined herein shall have the same meanings as set forth in the Stipulation.

        3.      Class Certification for Settlement Purposes – The Court hereby certifies for the

purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons and

entities who or which purchased or otherwise acquired publicly traded SCANA common stock

during the period from October 27, 2015 through December 20, 2017, inclusive (the “Class Period”),

and were damaged thereby. Excluded from the Settlement Class are: (i) Defendants and Dominion

Energy; (ii) the Immediate Family members of the Individual Defendants; (iii) the Officers and

Directors of SCANA during the Class Period and their Immediate Family members; (iv) any parents,

subsidiaries, or affiliates of SCANA; (v) any firm, trust, corporation, or other entity in which any

Defendant has, or had during the Class Period, a controlling interest; and (vi) the legal

representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person or

entity. Also excluded from the Settlement Class are the persons and entities listed on Exhibit 1

hereto who or which are excluded from the Settlement Class pursuant to request.

        4.      Class Findings – The Court finds that each element required for certification of the

Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the

                                                   3
    3:17-cv-02616-MBS          Date Filed 07/23/20       Entry Number 238         Page 4 of 12




members of the Settlement Class are so numerous that their joinder in the Action would be

impracticable; (b) there are questions of law and fact common to the Settlement Class which

predominate over any individual questions; (c) the claims of Lead Plaintiffs in the Action are typical

of the claims of the Settlement Class; (d) Lead Plaintiffs and Lead Counsel have and will fairly and

adequately represent and protect the interests of the Settlement Class; and (e) a class action is

superior to other available methods for the fair and efficient adjudication of the Action.

       5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby certifies Lead Plaintiffs the

West Virginia Investment Management Board and Stichting Blue Sky Global Equity Active Low

Volatility Fund and Stichting Blue Sky Active Large Cap Equity USA Fund as Class

Representatives for the Settlement Class and appoints Lead Counsel Bernstein Litowitz Berger &

Grossmann LLP and Labaton Sucharow LLP as Class Counsel for the Settlement Class. Lead

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement and

have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

       6.      Notice – The Court finds that the dissemination of the Notice and the publication of

the Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order;

(b) constituted the best notice practicable under the circumstances; (c) constituted notice that was

reasonably calculated, under the circumstances, to apprise Settlement Class Members of (i) the

pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be

provided thereunder); (iii) Lead Counsel’s motion for an award of attorneys’ fees and Litigation

Expenses; (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or

Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude

                                                  4
    3:17-cv-02616-MBS          Date Filed 07/23/20       Entry Number 238         Page 5 of 12




themselves from the Settlement Class; and (vi) their right to appear at the Settlement Fairness

Hearing; (d) constituted due, adequate, and sufficient notice to all persons and entities entitled to

receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the

Federal Rules of Civil Procedure, the United States Constitution (including the Due Process Clause),

the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other

applicable law and rules. There have been no objections to the Settlement.

       7.      Defendants have complied with the Class Action Fairness Act of 2005 (“CAFA”),

28 U.S.C. § 1715, et seq. Defendants timely mailed notice of the Settlement pursuant to 28 U.S.C.

§ 1715(b), including notices to the Attorney General of the United States of America, and the

Attorneys General of each State. The CAFA notice contains the documents and information

required by 28 U.S.C. § 1715(b)(1)-(8). The Court finds that Defendants have complied in all

respects with the requirements of 28 U.S.C. § 1715.

       8.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds

that: (a) Lead Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b) the

Settlement was negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement

Class under the Settlement is adequate taking into account the costs, risks, and delay of trial and

appeal; the proposed means of distributing the Settlement Fund to the Settlement Class; and the

proposed attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class

                                                  5
    3:17-cv-02616-MBS           Date Filed 07/23/20       Entry Number 238         Page 6 of 12




equitably relative to each other. The Parties are directed to implement, perform, and consummate

the Settlement in accordance with the terms and provisions contained in the Stipulation.

        9.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The Parties

shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

        10.     Binding Effect – The terms of the Stipulation and of this Order shall be forever

binding on Defendants, Lead Plaintiffs, and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns. The

persons and entities listed on Exhibit 1 hereto are excluded from the Settlement Class pursuant to

request and are not bound by the terms of the Stipulation or this Order.

        11.     Releases and Injunctions – The Releases set forth in paragraphs 5 and 6 of the

Stipulation, together with the definitions contained in paragraph 1 of the Stipulation relating thereto,

are expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

                (a)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators, trustees,

predecessors, successors, and assigns in their capacities as such only, shall be deemed to have, and

by operation of law and of this Order shall have, fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’ Claim

against Defendants and the other Defendants’ Releasees, and shall forever be barred and enjoined

from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’

                                                   6
    3:17-cv-02616-MBS           Date Filed 07/23/20       Entry Number 238         Page 7 of 12




Releasees. This Release shall not apply to the Excluded Plaintiffs’ Claims (as that term is defined

in paragraph 1(aa) of the Stipulation).

               (b)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Defendants and each of the other Defendants’ Releasees, on

behalf of themselves, and their respective heirs, executors, administrators, trustees, predecessors,

successors, and assigns in their capacities as such only, shall be deemed to have, and by operation

of law and of this Order shall have, fully, finally, and forever compromised, settled, released,

resolved, relinquished, waived, and discharged each and every Released Defendants’ Claim against

Lead Plaintiffs and the other Plaintiffs’ Releasees, and shall forever be barred and enjoined from

prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’ Releasees.

This Release shall not apply to the Excluded Defendants’ Claims (as that term is defined in

paragraph 1(z) of the Stipulation).

       12.     Notwithstanding paragraphs 11(a) – (b) above, nothing in this Order shall bar any

action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Order.

       13.     Bar Order – Upon the Effective Date of the Settlement, consistent with the PSLRA,

15 U.S.C. § 78u-4(f)(7), the Court hereby permanently bars, extinguishes, and discharges to the

fullest extent permitted by law any and all claims for contribution or indemnification arising out of

any Released Plaintiffs’ Claim where the injury to the person or entity bringing the claim is his, her,

or its liability to the Settlement Class, (a) by any person or entity other than a Defendants’ Releasee

against a Defendants’ Releasee or (b) by any Defendants’ Releasee against any person or entity

other than a Defendants’ Releasee, provided, however, that the Bar Order shall not bar or release any

of the Excluded Plaintiffs’ Claims.



                                                  7
    3:17-cv-02616-MBS          Date Filed 07/23/20       Entry Number 238         Page 8 of 12




       14.     Judgment Reduction – Pursuant to 15 U.S.C. § 78u-4(f)(7)(B), any verdict or

judgment that Lead Plaintiffs or any other Settlement Class Member may obtain on behalf of the

Settlement Class or a Settlement Class Member against any person or entity subject to the Bar Order

shall be reduced by the greater of (a) an amount that corresponds to the percentage responsibility

of the Defendants’ Releasees for common damages; or (ii) the portion of the Settlement Amount

paid by or on behalf of the Defendants to the Settlement Class or Settlement Class Member for

common damages.

       15.     Settlement Shares – The Court, after holding the Settlement Fairness Hearing,

hereby finds that: (a) the Settlement Shares are to be issued solely in exchange for bona fide

outstanding claims; (b) all persons and entities to whom the Settlement Shares will be issued have

had the right to appear at the Settlement Fairness Hearing; (c) the Settlement Fairness Hearing was

open to all persons and entities to whom the Settlement Shares will be issued; (d) adequate notice

has been given to all persons and entities to whom the Settlement Shares will be issued, and there

have been no improper impediments to the appearance of such persons and entities at the Settlement

Fairness Hearing; and (e) the terms and conditions of the issuance of the Settlement Shares pursuant

to the terms of the Stipulation in exchange for the settlement and release of the Released Plaintiffs’

Claims against the Defendants’ Releasees are fair to all persons and entities to whom the Settlement

Shares will be issued. The Court hereby acknowledges that it was advised prior to the Settlement

Fairness Hearing that, pursuant to the terms of the Stipulation, the Settlement Shares may be issued

to the Settlement Class (and to Plaintiffs’ Counsel, as may be awarded by the Court) in reliance upon

the exemption from registration provided by Section 3(a)(10) of the Securities Act, based on this

Court’s approval of the Settlement. The Court hereby approves the fairness to the Settlement Class



                                                  8
    3:17-cv-02616-MBS          Date Filed 07/23/20       Entry Number 238         Page 9 of 12




Members of the terms and conditions of the exchange of the issuance of the Settlement Shares for

the settlement and release of the Released Plaintiffs’ Claims against the Defendants’ Releasees.

       16.     Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement of

the Action.

       17.     No Admissions – Neither this Order, the Term Sheet, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation, and/or approval of the Settlement (including any

arguments proffered in connection therewith):

               (a)     Shall be offered against any of the Defendants’ Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of the

Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the validity

of any claim that was or could have been asserted or the deficiency of any defense that has been or

could have been asserted in this Action or in any other litigation, or of any liability, negligence,

fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any way referred

to for any other reason as against any of the Defendants’ Releasees, in any arbitration proceeding

or other civil, criminal, or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of the Stipulation;

               (b)     Shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of the

                                                  9
    3:17-cv-02616-MBS          Date Filed 07/23/20       Entry Number 238          Page 10 of 12




Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’ Releasees

had meritorious defenses, or that damages recoverable under the Complaint would not have

exceeded the Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing

of any kind, or in any way referred to for any other reason as against any of the Plaintiffs’ Releasees,

in any arbitration proceeding or other civil, criminal, or administrative action or proceeding, other

than such proceedings as may be necessary to effectuate the provisions of the Stipulation; or

                (c)     Shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given under the Settlement represents the amount which

could be or would have been recovered after trial. However, the Parties and the Releasees and their

respective counsel may refer to this Order and the Stipulation to effectuate the protections from

liability granted hereunder and thereunder or otherwise to enforce the terms of the Settlement.

        18.     Retention of Jurisdiction – Without affecting the finality of this Order in any way,

this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the

administration, interpretation, implementation, and enforcement of the Settlement, including the

interpretation and enforcement of all injunctions set forth herein; (b) the disposition of the

Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation Expenses by Lead

Counsel in the Action that will be paid from the Settlement Fund; (d) any motion to approve the Plan

of Allocation; (e) any motion to approve the Class Distribution Order; and (f) the Settlement Class

Members for all matters relating to the Action.

        19.     Modification of the Agreement of Settlement – Without further approval from the

Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments

or modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:

(a) are not materially inconsistent with this Order; and (b) do not materially limit the rights of

                                                  10
    3:17-cv-02616-MBS           Date Filed 07/23/20      Entry Number 238          Page 11 of 12




Settlement Class Members in connection with the Settlement. Without further order of the Court,

Lead Plaintiffs and Defendants may agree to reasonable extensions of time to carry out any

provisions of the Settlement.

        20.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Order shall be

vacated and rendered null and void, and shall be of no further force and effect, except as otherwise

provided by the Stipulation, and this Order shall be without prejudice to the rights of Lead Plaintiffs,

the other Settlement Class Members, and Defendants, and Lead Plaintiffs and Defendants shall

revert to their respective positions in the Action as of immediately prior to the execution of the Term

Sheet on October 3, 2019, as provided in the Stipulation.

                                          CONCLUSION

        For the reasons stated, Lead Plaintiffs’ motion for final approval of class action settlement

and Plan of Allocation (ECF No. 227) is granted in part as to the final approval of the Settlement.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

July 22, 2020




                                                  11
    3:17-cv-02616-MBS             Date Filed 07/23/20       Entry Number 238   Page 12 of 12




                                              Exhibit 1
        List of Persons and Entities Excluded from the Settlement Class Pursuant to Request

Ruth C. Hawkins Rev. Liv. Tr., Ruth C. Hawkins TTE
Peabody, MA

Darrel K. Fenter
Billings, MT

Robert L. Dunn
Fort Collins, CO

Richard Fiske Kilburn
Fairfax, VA

Janette Louise Foley
Denver, CO

Carollee E. Brue
Brodheadsville, PA

Robert F. Franco & Betty L. Franco
Cedar Park, TX

Norma J. Knight
Columbia, SC

Estate of William A. Brackney & Betty P. Brackney, Douglas G. Brackney TTEE
Mooresville, NC

Frank Taylor, II
Pounding Mill, VA

Kathryn A. Bock
Sanford, NC

Andrew Chase
Chapin, SC

Richard Berendowsky & Jacquelyn Berendowsky
Dunnellon, FL

Estate of Robert J. Durney, Ann Marie Kulsick, Executrix
Acton, MA

John C. Winn
Greenville, SC

John C. Winn IRA
Greenville, SC

William S. Elias
Roanoke, VA

                                                       12
